224 F.2d 283
William BINDER, Appellant,v.UNITED STATES of America, Appellee.
No. 12399.
United States Court of Appeals Sixth Circuit.
June 7, 1955.

Appeal from the United States District Court for the Western District of Michigan; Thornton, Judge.
Gerald M. Flury, Detroit, Mich., for appellant.
Fred W. Kaess, George E. Woods, Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause having come on to be heard upon the transcript of record, the briefs of the parties, and the argument of counsel in open court, and it appearing that the verdict of the jury was sustained by the evidence and that there was no error in the conduct of the trial by the district court in denying the motion to quash the indictment or in refusing to instruct as requested by appellant, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed.